DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species B (Figures 22-23 and 29-30B) in the reply filed on July 20, 2022 is acknowledged.  Applicant indicated claim 15 as withdrawn as being drawn to a nonelected species.  Additionally, claims 17, 19-21 and 25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 20, 2022.  Accordingly, claims 1, 3-5, 9-11, 14, 16, 18 and 22-24 are under consideration.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 9-11, 14 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Di Trapani et al (US 2014/0133125).
Regarding claim 1, Di Trapani discloses a diffusive body that lets first light enter and emits scattered light, the diffusive body comprising: a scattering layer 4 that exerts predetermined scattering power on the first light and a transmission layer 64 that passes through the first light are stacked together; a light incidence surface that lets the first light enter (see Fig. 11; edge surface of layer 64 adjacent light source 66); and a main surface (lower surface of scattering layer 4) where a first light emission surface emitting the scattered light is formed, wherein the light incidence surface is formed an end face forming a first end part of the main surface, the diffusive body function as a light guide path that makes the entered first light move to and fro between the scattering layer 4 and the transmission layer 64, the scattering layer 4 includes an optical medium on a nanometer order and generates the scattered light by having the entered first light scattered by the optical medium on the nanometer order, and a correlated color temperature of the scattered light is higher than the correlated color temperature of the first light (see at least Figure 11 in particular and paragraphs [0117]-[0135]; additionally generally see Figures 1-10 and paragraphs [0017]-[0116]).  
Regarding claim 3, the transmission layer 64 and the scattering layer 4 in Di Trapani are stacked in an axial direction parallel to a normal direction of the first light emission surface (see at least Figure 11).  
Regarding claim 4, a refractive index difference between members in Di Trapani forming an interface existing between the scattering layer 4 and the transmission layer 64 at a D line is 0.5 or less (see at least paragraphs [0042] and [0119] which teach that both layers 4 and 64 can be formed from the same first material described in para [0042]; thus a refractive index difference can be zero which is “0.5 or less”).
Regarding claim 5, as noted, the refractive index difference between the scattering layer 4 and transmission layer 64 in Di Trapani can be zero, thus R would equal 1 and satisfy the recited relationship (see at least paragraphs [0042] and [0119] which teach that both layers 4 and 64 can be formed from the same first material described in para [0042]).  
Regarding claim 9, the optical medium on the nanometer order in Di Trapani is nanoparticles or composites having size on the nanometer order, cavities having size on the nanometer order, or surface concave parts or surface convex parts having size on the nanometer order (see at least paragraphs [0042]-[0050]).  
Regarding claim 10, a surface of a base material forming the transmission layer 64 in Di Trapani is coated with a member 4 forming the scattering layer (see at least Figure 11 and para [0117]).  
Regarding claim 11, Di Trapani teaches that there can be two or more regions differing in surface concentration of the optical medium on the nanometer order at the main surface (see at least paras [0046]-[0048]).  
Regarding claim 14, Di Trapani discloses an illumination device comprising: the diffusive body according to claim 1; and a light source 66 that emits the first light (see at least Figure 11 in particular and paragraphs [0117]-[0135]; additionally generally see Figures 1-10 and paragraphs [0017]-[0116]).  
Regarding claim 18, Di Trapani teaches that the diffusive body can comprise a region where the surface concentration of the optical medium on the nanometer order is low in the vicinity of at least one side face of the diffusive body (see at least paras [0046]-[0048]).    

Allowable Subject Matter
Claims 16 and 22-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P GRAMLING whose telephone number is (571)272-9082. The examiner can normally be reached Monday-Friday 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P GRAMLING/           Primary Examiner, Art Unit 2875